                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                          F�LED
                            BILLINGS DIVISION                                 MAR 1 1 2019
                                                                          Clerk, u s District Court
                                                                            District Of Montana
                                                                                   BHlmgs
  ADAM CHENOWETH,
                                                    CV 17-150-BLG-SPW
                       Plaintiff,

  vs.                                                ORDER

  YELLOWSTONE COUNTY,

                       Defendant.

        Before the Court is Defendant -Yellowstone County's motion for an order

authorizing the release of information protected under the Privacy Act of 1974.

(Doc. 46). Specifically, Yellowstone County seeks to depose members of the

National Guard who have information pertaining to this case. The National Guard

has advised it cannot answer questions relating to Plaintiff Adam Chenoweth

without a Privacy Act waiver or a Court order. The parties previously stipulated to

and proposed an order granting depositions of the National Guard members. For

reasons unexplained, the parties proposed order did not satisfy the National Guard.

Since that time, a dispute arose between the parties regarding the scope of the

depositions. Chenoweth does not object to deposing members of the National

Guard but states he will object to any questions irrelevant to the case, particularly

questions that would reveal unrelated private information, and instruct the witness
